DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14, 16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lewis (US 8,894,346).
Lewis discloses and shows a working machine joystick assembly for controlling a working machine of the type having a body (13), a working arm (not labeled) attached to the body, a working implement (18) attached to a distal end of the working arm, and a drive arrangement (not shown) for propelling the working machine, the joystick assembly comprising: 
a controller (not shown) configured and arranged to control a plurality of functions of a working machine; 
a first electronic joystick (24) in communication with the controller; and 
a plurality of actuators (53, 55) in communication with the controller, each actuator configured to actuate a function associated with a working arm of a working machine; 
wherein the first electronic joystick comprises four axes of movement comprising side to side movement along an x-axis, front to back movement along a y-axis, and up and down movement along a z-axis, 
wherein the first electronic joystick is configured to transmit electronic signals to the controller in response to being displaced along an axis from a neutral position; 
wherein the controller is configured to receive the electronic signals from the first electronic joystick, and to transmit an electrical signal to one or more of the plurality of actuators to actuate said actuators (this feature is inherent to joysticks, push buttons, steering wheels, foot pedals, etc., typical of an operator providing input to achieve a controlled output); 
wherein the joystick assembly is configured such that the controller actuates a different actuator for controlling a different function associated with the working arm, dependent upon the axis of displacement of the first electronic joystick (col. 3:26-61), and
wherein displacement of the first electronic joystick along the x-axis, y-axis and z-axis from a neutral position directly controls movement of the working implement in three-dimensional space with respect to the body of a working machine such that displacement of the first electronic joystick along the x-axis, y-axis and z-axis control movement of the working implement along the x-axis, y-axis and z-axis, respectively, to provide a direction correlation between displacement of the first joystick and movement of the working implement in three-dimensional space (col. 4:22-27).
Regarding claim 16, displacement of the first electronic joystick in a first tilt axis actuates curling and dumping of the working implement (col. 4:15-27, 55-58).
Regarding claim 20, the first electronic joystick comprises six axes of movement (Fig. 2), and wherein the joystick is configured such that the controller actuates one or more of the actuators upon displacement of the first electronic joystick along each axis of movement.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis as applied to claim 14 in view of Lombardi (US 6,129,155).
Lewis does not describe a joystick assembly where a displacement of the first electronic joystick from the neutral position is directly proportional to the rate of movement of the working arm.  Lombardi teaches such at col 5:52-65 which ensures “greater control” of the implement.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Lewis joystick assembly to where a displacement of the first electronic joystick from the neutral position is directly proportional to the rate of movement of the working arm so as to ensure greater control of the implement.
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis as applied to claim 14 in view of Ufheil (US 6,542,789).
Regarding claim 18, Lewis does not specify a second electronic joystick.  Ufheil teaches a work machine having a first and second electronic joystick in communication with the controller, wherein the second electronic joystick is configured to transmit electronic signals to the controller in response to the second electronic joystick being displaced along an axis from a neutral joystick position, further wherein the controller is configured to receive the electronic signals from the second electronic joystick and to transmit an electrical signal to one or more of the plurality of actuators associated with the drive arrangement of a working machine, a second joystick being necessary depending on the work machine and operations required to operate said work machine, the operations requiring further input devices (col. 3:61 – col. 4:11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Lewis work machine with a second joystick so as to be able to operate more functions.
Regarding claim 19, Ufheil discloses a joystick assembly wherein displacement of the second electronic joystick in the x-axis actuates steering of the working machine (provided the x-axis runs left and right of the work machine), and wherein displacement of the second electronic joystick in the y-axis actuates the drive arrangement to propel the working machine (provided the x-axis runs forward and aft of the work machine, col. 6:44-51).
Allowable Subject Matter
Claims 2-4, 6 and 8-12 are allowed.
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the rejected claims have been considered but are moot in view of new grounds. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY RUSHING, JR whose telephone number is (571)270-0501.  The examiner can normally be reached on Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/BOBBY RUSHING, JR/            Primary Examiner, Art Unit 3658